       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 1 of 27



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

 Stacie Riley on behalf of herself and all other
 persons similarly situated, known and unknown, Case No.
                       Plaintiffs,
                                                    CLASS AND COLLECTIVE ACTION
 vs.                                                COMPLAINT

 D. Loves Restaurants, LLC, a New Mexico
 Limited Liability Company, and Donald Love
 and Jane Doe Love, a married couple

                       Defendants.



       Plaintiff, Stacie Riley (“Plaintiff”), on behalf of herself and all other persons similarly

situated who are current or former servers of Defendants who agree in writing to join this action

(“Collective Members” and “Class Members) (collectively “Plaintiffs”). and by and through the

undersigned attorney(s), sue the Defendant, D. Loves Restaurants, LLC and Donald Love and Jane

Doe Love (collectively “Defendants”); and alleges as follows:

                                PRELIMINARY STATEMENT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,

et seq., for Defendants’ failure to pay Plaintiff and other similarly-situated employees all earned

minimum wages.

       2.      This lawsuit also arises under New Mexico Statutes Ann. § 50-4 et seq., (“NMSA

Minimum Wage Act”) for Defendants’ failure to pay Plaintiff and other similarly-situated

employees all earned minimum wages.

       3.      This lawsuit also arises under The Albuquerque Minimum Wage Ordinance

(“AMWO”) § 13-12-1, et seq. for Defendants; failure to pay Plaintiff and other similarly-situated

employees all earned minimum wages.

                                                1
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 2 of 27




       4.      Plaintiff, individually, and on behalf of all others similarly-situated, brings this

action against Defendants for their unlawful failure to pay minimum wage in violation of the Fair

Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).

       5.      Plaintiff, individually, and on behalf of all others similarly-situated, brings this

action against Defendants for their unlawful failure to pay minimum wage due and owing

Plaintiffs and others similarly-situated in violation of the NMSA Minimum Wage Act § 50-4 et

seq.

       6.      Plaintiff, individually, and on behalf of all others similarly-situated, brings this

action against Defendants for their unlawful failure to pay minimum wage due and owing

Plaintiffs and others similarly-situated in violation of the AMWO § 13-12-1, et seq.

       7.      Plaintiff brings a collective action under the FLSA to recover the unpaid

minimum wages owed to her individually and on behalf of all other similarly-situated servers,

current and former, of Defendants. Members of the Collective Action are referred to as the

“Collective Members.”

       8.      Additionally, Defendants’ failure to compensate Plaintiff and all other non-

exempt servers at a rate equal to New Mexico’s required minimum wage violates NMSA § 50-4-

22 and AMWO § 13-12-3(A). Plaintiff, therefore, brings a class action pursuant to Rule 23 of

the Federal Rules of Civil Procedure to recover unpaid wages and other damages owed under the

NMSA Minimum Wage Act. Members of the Rule 23 Class Action are referred to as the “Class

Members.”

       9.      The Collective Members are all current and former servers who were employed

by Defendants at any time starting three years before this Complaint was filed, up to the present.




                                                  2
        Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 3 of 27




        10.     The Class Members are all current and former servers who were employed by

Defendants at any time starting three years before this Complaint was filed, up to the present.

        11.     Defendants own and operate two Waffle House restaurants which are the subject of

this lawsuit.

        12.     Defendants have a policy or practice of paying its employee servers sub-minimum

hourly wages under the tip-credit provisions of the FLSA, NMSA Minimum Wage Act, and

AMWO.

        13.     The prerequisites to taking a tip credit from the wages of an employee, which are

set forth in 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59(b), state that “an employer is not eligible

to take the tip credit unless it has informed its tipped employees in advance of the employer’s use

of the tip credit of the provisions of section 3(m) of the Act.” These include (1) the amount of cash

wage that is to be paid to the tipped employee by the employer; (2) The additional amount by

which the wages of the tipped employee are increased on account of the tip credit claimed by the

employer, which amount may not exceed the value of the tips actually received by the employee;

(3) That all tips received by the tipped employee must be retained by the employee except for a

valid tip pooling arrangement limited to employees who customarily and regularly receive tips;

and (4) that the tip credit shall not apply to any employee who has not been informed of these

requirements in this section. Id.

        14.     Defendant failed to inform Plaintiff and the Collective Members of (1) the amount

of the tip credit being claimed by Defendant; (2) that the amount claimed by Defendant must not

exceed the value of the tips actually received by Plaintiffs and the Collective Members; and (3)

that all tips received by Plaintiffs and Collective Members must be retained by the Plaintiffs and

the Collective Members in the absence of a valid tip pooling arrangement limited to employees


                                                 3
        Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 4 of 27




who customarily and regularly receive tips. Such policy and practice violated 29 U.S.C. § 203(m)

and as a result Defendant was not entitled to apply the tip credit to the wages paid to Plaintiffs and

the Collective Members.

       15.     On March 23, 2018, Congress enacted the Consolidated Appropriations

Act, 2018 (“CAA”), which revised 29 U.S.C. § 203(m).

       16.     The CAA added a new paragraph to § 203(m) stating that “[a]n employer

may not keep tips received by its employees for any purposes, including allowing

managers or supervisors to keep any portion of employees’ tips, regardless of whether or

not the employer takes a tip credit.” Consolidated Appropriations Act, Pub. L. 115-141,

132 Stat. 348, Title XII, Sec. 1201(a) (March 23, 2018).

       17.     Defendants violated the CAA and FLSA by not allowing Plaintiffs and the

Barista Collective Members to retain all of the tips they earned, in violation of 29 U.S.C.

§ 203(m).

       18.     During May 2020, Defendants engaged in the practice of compensating Plaintiff

and the Collective Members at the full minimum wage rate and retaining all tips that were provided

to Plaintiff and the Collective Members. Such policy and practice resulted in Defendants retaining

tips that their employees earned, in violation of 29 U.S.C. § 203 (m).

       19.     Thereafter, Defendants reduced Plaintiff’s and the Collective Members’

compensation to $5.65 per hour without providing them notice of their intent to do so. As a

result, Defendants were not eligible to take a tip credit against its employees’ wages.

       20.     Defendants engaged in the regular practice of automatically deducting $3.55 from

Plaintiff’s and the Collective Members’ pay for each and every shift that Plaintiff and the

Collective Members worked to pay for food regardless of whether or not Plaintiff or the

                                                  4
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 5 of 27




Collective Members ate during that shift or not. Such policy and practice resulted in Defendants

compensating Plaintiff and the Collective Members at a rate or less than the applicable minimum

wage, in violation of 29 U.S.C. § 206(a).

       21.     Defendant failed to inform Plaintiff and the Class Members in writing prior to

taking a tip credit against their wages. Such policy and practice violated The Albuquerque

Minimum Wage Ordinance (“AMWO”) § 13-12-3(A) and as a result Defendants were not entitled

to apply the tip credit to the wages paid to Plaintiffs and the Class Members.

       22.     During May 2020, Defendants engaged in the practice of compensating Plaintiff

and the Class Members at the full minimum wage rate and retaining all tips that were provided to

Plaintiff and the Class Members. Such policy and practice resulted in Defendants retaining tips

that their employees earned, in violation of NMSA § 50-4-22 and AMWO § 13-12-3(A).

       23.     Thereafter, Defendants reduced Plaintiff’s and the Collective Members’

compensation to $5.65 per hour without providing them notice of their intent to do so. As a

result, Defendants were not eligible to claim a tip credit against their employees’ wages.

       24.     Defendants engaged in the regular practice of automatically deducting $3.55 from

Plaintiff and the Class Members’ pay for each and every shift that Plaintiff and the Class

Members worked to pay for food regardless of whether or not Plaintiff or the Class Members ate

during that shift or not. Such policy and practice resulted in Defendants compensating Plaintiff

and the Class Members at a rate or less than the applicable minimum wage, in violation of

NMSA § 50-4-22 and AMWO § 13-12-3(A).

       25.     Plaintiff left her employment with Defendant on or about June 20, 2020.

Defendants failed to compensate Plaintiff her final paycheck. As a result, Defendants failed to




                                                 5
        Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 6 of 27




compensate Plaintiff at least the applicable minimum wage for all hours worked in violation of

the FLSA, 29 U.S.C. § 206(a), NMSA § 50-4-22, and AMWO § 13-12-3(A).

                                 JURISDICTION AND VENUE

        26.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the laws of the United States. This

Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1367 because this action

contains claims arising under New Mexico law that are so related to Plaintiffs’ claims under 29

U.S.C. § 201, et seq. that they form part of the same case or controversy under Article III of the

United States Constitution.

        27.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff, the Collective Members, and the Class Members occurred

within the District of New Mexico, and Defendants regularly conduct business in and have

engaged in the wrongful conduct alleged herein – and, thus, is subject to personal jurisdiction in –

this judicial district.

        28.      Plaintiff, Collective Members, and the Class Members in their work for Defendants,

were employed by an enterprise engaged in commerce that had annual gross sales of at least

$500,000.

                                             PARTIES

        29.      Plaintiff is an individual residing in Bernalillo County, New Mexico, and was

formerly employed as server by Defendants at their Waffle House Restaurant.

        30.      Plaintiff was employed as a server by Defendants’ at their Waffle House restaurant

located at 13207 Central Ave., SE, Albuquerque, New Mexico 87123 from approximately

February 2020 through approximately June 20, 2020.


                                                 6
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 7 of 27




       31.     At all material times, Plaintiff was paid by Defendants as a tipped employee under

the FLSA and NMSA Minimum Wage Act.

       32.     Defendants employed Plaintiff to perform various tipped and non-tipped duties,

including, but not limited to, serving drinks and food to customers, cleaning, busing tables,

washing dishes and other side work.

       33.     At all material times, Plaintiff was an employee of Defendants as defined in 29

U.S.C. § 203(e)(1), a non-exempt employee under 29 U.S.C. § 213(a)(1), and a non-exempt

employee as defined by NMSA § 50-4-21(C).

       34.     Plaintiff has given her written consent to be a Representative Plaintiff in this action

pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached hereto as Exhibit

“A”.

       35.     At all material times, D. Love’s Restaurants, LLC was a limited liability company

duly licensed to transact business in the State of New Mexico.

       36.     Defendant D. Love’s Restaurants, LLC owns and operates several Waffle House

Restaurants, including the location where Plaintiff regularly worked, in the State of New Mexico.

       37.     At all relevant times, Defendant D. Love’s Restaurants, LLC had the authority to

hire and fire employees, supervised and controlled work schedules or the conditions of

employment, determined the rate and method of payment, maintained employment records in

connection with Plaintiff’s employment, and acted both directly and indirectly in the interests of

Defendants’ Waffle House restaurants in relation to their employees. As such, Defendant D.

Love’s Restaurants, LLC is Plaintiffs’ “employer,” as defined by the FLSA and NMSA Minimum

Wage Act. 29 U.S.C. § 203(d); NMSA § 50-4-21(B).




                                                 7
          Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 8 of 27




          38.   Defendants Donald Love and Jane Doe Love are, upon information and belief,

husband and wife. They have caused events to take place giving rise to this action as to which

their marital community is fully liable. Defendants Donald Love and Jane Doe Love are the

owners of Defendant D. Love’s Restaurants, LLC and were at all relevant times Plaintiff’s and

the Class Members and Collective Members’ employers as defined by the FLSA, 29 U.S.C. §

203(d).

          39.   Under the FLSA, Defendants Donald Love and Jane Doe Love are employers.

The FLSA defines “employer” as any person who acts directly or indirectly in the interest of an

employer in relation to an employee. Defendants Donald Love and Jane Doe Love are the

owners of Defendant D. Love’s Restaurants, LLC. They had the authority to hire and fire

employees, supervised and controlled work schedules or the conditions of employment,

determined the rate and method of payment, and maintained employment records in connection

with Plaintiff’s employment with Defendants. As persons who acted in the interest of

Defendants in relation to the company’s employees, Donald Love and Jane Doe Love are subject

to individual liability under the FLSA.

     DEFENDANTS ARE A “SINGLE ENTERPRISE” AND “JOINT EMPLOYER”

          40.   Defendants own and operate multiple Waffle House restaurant locations.

          41.   At all material times, Defendants have operated as a “single enterprise” within the

meaning of Section 203(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

related activities through unified operation and common control for a common business purpose;

namely, the operation of a chain of Waffle House restaurants.




                                                 8
        Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 9 of 27




        42.     At all material times: (1) Defendants were not completely disassociated with

respect to the employment of Plaintiff; and (2) Defendants were under common control. In any

event, at all relevant times, all Defendants were joint employers under the FLSA.

        43.     Defendants are engaged in related activities, i.e. all activities which are necessary

to the operation and maintenance of the aforementioned Waffle House restaurants.

        44.     Defendants constitute a unified operation because they have organized the

performance of their related activities so that they are an organized business system, which is an

economic unit directed to the accomplishment of a common business purpose.

        45.     Defendants run each Waffle House restaurant identically, or virtually identically,

and Defendants’ customers can expect the same kind of customer service regardless of the location.

        46.     Defendants share employees between restaurant locations.

        47.     Plaintiff performed work at both of Defendants’ Waffle House locations. Upon

being hired, Plaintiff trained at Defendants Waffle House restaurant located at 2250 Yale Blvd.

SE, Albuquerque, NM 87106. Thereafter, Plaintiff worked her regular shifts at Defendants’

Waffle House restaurant located at 13207 Central Ave., SE, Albuquerque, NM 87123.

        48.     Defendants use the trade name “Waffle House” at all of their restaurant locations.

        49.     Defendants’ restaurants are advertised on the same website.

        50.     Defendants provide the same array of products and services to their customers at

its restaurant locations.

        51.     Defendants’ restaurants are open 24-hours a day. They primarily sell breakfast

foods and other food items with low profit margins. As such, part of Defendants’ business model

relies on keeping labor costs extraordinarily low. These low labor targets and requirements, across




                                                  9
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 10 of 27




all of Defendants’ Waffle House restaurants, have contributed to the wage violations alleged in

this complaint.

                                     STATEMENT OF FACTS

       52.        Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

       53.        Defendants paid Plaintiff and the Collective Members a sub-minimum wage,

ostensibly according to the tip-credit provisions of the FLSA, which allow an employer to pay an

hourly wage less than the statutory minimum wage, provided that the employer complies with

the requirements of the tip credit provisions of 29 U.S.C. § 203(m)

       54.        Defendants paid Plaintiff and the Class Members a sub-minimum wage,

ostensibly according to the tip-credit provisions of the NMSA Minimum Wage Act and the

AMWO, which allow an employer to pay an hourly wage less than the statutory minimum wage,

provided that the employer complies with the requirements of the tip-credit provisions of NMSA

NMSA § 50-4-22 and AMWO § 13-12-3(A).

       55.        Defendants paid their tipped employees–including Plaintiff and the Collective

Members–sub-minimum, tip-credit wages without informing them of the tip-credit provisions of

the FLSA, in violation of 29 U.S.C. § 203(m).

       56.        Therefore, Defendants did not comply with the requirements of the tip-credit

provisions and thus cannot avail itself of the tip-credit provisions of the FLSA.

       57.        Defendants paid their tipped employees–including Plaintiff and the Class

Members–sub-minimum, tip-credit wages without informing them of the tip-credit provisions of

the NMSA § 50-4-22 and AMWO § 13-12-3(A).




                                                   10
         Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 11 of 27




         58.   Therefore, Defendants did not comply with the requirements of the tip-credit

provisions and thus cannot avail themselves of the tip-credit provisions of the NMSA § 50-4-22

and AMWO § 13-12-3(A).

         59.   Defendants did not allow Plaintiff and the Collective Members to retain all tips

they earned, in violation of 29 U.S.C. § 203(m).

         60.   During approximately May 2020, Defendants engaged in the practice of

compensating Plaintiff and the Collective Members the full minimum wage while retaining all

tips provided to Plaintiff and the Collective Members, in violation of 29 U.S.C. § 203(m).

         61.   As a result, Defendants violated 29 U.S.C 206(a) and the CAA.

         62.   Thereafter, Defendants reduced Plaintiff and the Collective Members’ wages

down to $5.65 per hour without notifying Plaintiff or the Collective Members of their intent to

do so.

         63.   As a result, Defendants did not comply with the requirements of 29 U.S.C. §

203(m) and thus cannot avail themselves of the tip-credit provisions of the FLSA.

         64.   Defendants did not allow Plaintiff and the Class Members to retain all tips they

earned, in violation of NMSA § 50-4-22 and AMWO § 13-12-3(A).

         65.   During approximately May 2020, Defendants engaged in the practice of

compensating Plaintiff and the Class Members the full minimum wage while retaining all tips

provided to Plaintiff and the Class Members.

         66.   Thereafter, Defendants reduced Plaintiff and the Class Members’ wages down to

$5.65 per hour without notifying Plaintiff or the Class Members, in writing or otherwise, of their

intent to do so and engaged in the practice of retaining all to go order tips left for Plaintiff and

the Class Members.


                                                  11
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 12 of 27




       67.     As a result, Defendants did not comply with the requirements of NMSA § 50-4-22

and AMWO § 13-12-3(A). and thus cannot avail themselves of the tip-credit provisions.

       68.     Defendants engaged in the practice of deducting $3.55 from Plaintiff and the

Collective Members’ wages for each shift they worked to cover the cost of a meal, regardless of

whether or not Plaintiff or the Collective Members ate during their shift.

       69.     Such policy on Defendants’ part violated the FLSA because the deductions from

Plaintiff’s and the Collective Members’ paychecks brought their wages below the applicable

minimum wage, in violation of 29 U.S.C. § 206(a).

       70.     Defendants engaged in the practice of deducting $3.55 from Plaintiff and the

Class Members’ wages for each shift they worked to cover the cost of a meal, regardless of

whether or not Plaintiff or the Class Members ate during their shift.

       71.     Such policies on Defendants’ part violated the FLSA because the deductions from

Plaintiff’s and the Class Members’ paychecks brought their wages below the applicable

minimum wage, in violation of NMSA § 50-4-22 and AMWO § 13-12-3(A).

       72.     Plaintiff left her employment with Defendants on or about June 20, 2020.

Defendants failed to compensate Plaintiff her final paycheck.

       73.     As a result, Plaintiff was not compensated any wage whatsoever for her final two

weeks of work for Defendants.

       74.     Therefore, Defendants failed to compensate Plaintiff at least the applicable

minimum wage for all hours worked in her final two weeks of work for Defendants, in violation

of the FLSA, 29 U.S.C. § 206(a).




                                                12
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 13 of 27




        75.     Therefore, Defendants failed to compensate Plaintiff at least the applicable

minimum wage for all hours worked in her final two weeks of work for Defendants, in violation

of NMSA Minimum Wage Act and the AMWO.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        76.     Plaintiff and the Collective Members bring the FLSA claims in this action as a

collective action under 29 U.S.C. § 216(b).

        77.     Plaintiff asserts those claims on behalf of herself and on behalf of all similarly

situated tipped employees employed by Defendants, who were not paid all compensation required

by the FLSA during the relevant time period as a result of Defendants’ compensation policies and

practices.

        78.     Plaintiff seek to notify the following employees of their rights under 29 U.S.C. §

216(b) to join this action by filing in this Court written notice of their consent to join this action:

                All individuals who worked at any time during the past three
                years at any restaurant owned or operated by Defendants in the
                job position of server and who were paid for their work on an
                hourly basis according to the tip credit provisions of the FLSA,
                (i.e. an hourly rate less than the applicable minimum wage,
                excluding tips).

        79.     The FLSA provides for a three-year statute of limitations for causes of action

arising out of a willful violation of the Act. 29 U.S.C. § 255. As alleged above, Plaintiff and

similarly situated employees’ claims arise out of Defendants’ willful violations of the FLSA.

Accordingly, the Court should require appropriate notice of this action be given to all tipped

employees employed by Defendants within three years from the filing of this Complaint.

        80.     Upon information and belief, Defendants have employed more than 100 tipped

employees during the period relevant to this action.




                                                  13
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 14 of 27




       81.     The identities of these employees, as a group, are known only to Defendants.

Because the numerous members of this collective action are unknown to Plaintiffs, joinder of each

member is not practicable.

       82.     Because these similarly situated tipped employees are readily identifiable by

Defendants and may be located through their records, they may be readily notified of this action

and allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their FLSA claims.

       83.     Collective adjudication is appropriate in this case because the tipped employees

whom Plaintiffs wish to notify of this action have been employed in positions similar to Plaintiff;

have performed work similar to Plaintiff; and have been subject to compensation practices similar

to those to which Plaintiff has been subjected, including unlawful payment of sub-minimum wages

for non-tipped work and unlawful application of the FLSA’s tip credit provisions.

                     NEW MEXICO CLASS ACTION ALLEGATIONS

       84.     Plaintiff brings her New Mexico wage claims as a Rule 23 class action on behalf

of the following Class Members:

               The Class Members are all of Defendants’ current and former servers
               who were paid an hourly rate of less than the New Mexico minimum
               wage on account of their receiving tips, starting three years before this
               lawsuit was filed up to the present.

       85.     Numerosity. The number of Class Members is believed to be more than 100.

This volume makes bringing the claims of each individual Class Member before this Court

impracticable. Likewise, joining each individual Class Member as a plaintiff in this action is

impracticable. Furthermore, the identity of the Class Members will be determined from

Defendants’ records, as will the compensation paid to each of them. As such, a class action is a




                                                14
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 15 of 27




reasonable and practical means of resolving these claims. To require individual actions would

prejudice the Class Members and Defendants.

       86.     Typicality. Plaintiff claims are typical of the Class Members because like the

Class Members, Plaintiff was subject to Defendants’ company-wide policies and practices and

was compensated in the same manner as the other Class Members. Defendants regularly

withheld tips from Plaintiff and the Class Members while continuing to compensate them at a

rate below the applicable minimum wage. As a result, Defendants failed to pay Plaintiff and the

Class Members minimum wage for all hours worked.

       87.     As a result of such policy and practice by Defendants, Defendants violated the

minimum wage provisions of NMSA § 50-4-22.

       88.     Adequacy. Plaintiff is a representative party who will fairly and adequately

protect the interests of the Class Members because it is in her interest to effectively prosecute the

claims in this Complaint in order to obtain the unpaid wages and penalties required under New

Mexico law. Plaintiff has retained attorneys who have expertise in both class actions and wage

and hour litigation. Plaintiff does not have any interest that may be contrary to or in conflict

with the claims of the Class Members she seeks to represent.

       89.     Commonality. Common issues of fact and law predominate over any individual

questions in this matter. The common issues of fact include, but are not limited to:

               a.      Whether Defendants compensated Plaintiff and the Class Members at an

                       hourly rate below the applicable minimum wage;

               b.      Whether Defendants withheld tips from Plaintiff and the Class Members;

               c.      Whether Defendants failed to pay Plaintiff and the Class Members

                       minimum wage for all hours worked.


                                                 15
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 16 of 27




               d.         Whether Defendants failed to provide Plaintiff and the Class Members

                          notice that they would be compensated at a rate less than the full

                          applicable minimum wage on account of receiving tips.

   90. Common issues of law include, but are not limited to:

               a. Whether Defendants properly paid all minimum wages due and owing to

                    Plaintiff and the Class Members;

               b. Whether Defendants were entitled to impose a tip credit on the wages of

                    Plaintiff and the Class Members;

               c. Whether Plaintiff and the Class Members are entitled to compensatory

                    damages;

               d. The proper measure of damages sustained by Plaintiff and the Class Members;

                    and

               e. Whether Defendants’ actions were “willful.”

       91.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Even in the event any of the Class Members could afford

to pursue individual litigation against a company the size of Defendants, doing so would unduly

burden the system. Individual litigation would magnify the delay and expense to all parties and

burden the court system with duplicative lawsuits. Prosecution of separate actions by individual

Class Members would create the risk of inconsistent or varying judicial results and establish

incompatible standards of conduct for Defendants.

       92.     A class action, by contrast, presents far fewer management difficulties and affords

the benefits of uniform adjudication of the claims, financial economy for the parties, and

comprehensive supervision by a single court and Judge. By concentrating this litigation in one


                                                   16
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 17 of 27




forum, judicial economy and parity among the claims of individual Class Members are

promoted. Additionally, class treatment in this matter will provide for judicial consistency. The

identities of the Class Members are readily identifiable from Defendants’ records.

       93.     This type of case is well-suited for class action treatment because: (1) Defendants’

practices, policies, and/or procedures were uniform and company-wide; (2) the burden is on

Defendants to prove it properly compensated its employees; (3) the burden is on Defendants to

accurately record hours worked by employees; and (4) the burden is on Defendants to prove it

properly imposed the tip credit upon its employees.

       94.     Ultimately, a class action is a superior forum to resolve the New Mexico state law

claims set forth in this Complaint because of the common nucleus of operative facts centered on

the continued failure of Defendants to pay Plaintiff and the Class Members according to

applicable New Mexico laws.

       95.     Nature of Notice to be Proposed. As to the Rule 23 Class Members, it is

contemplated that notice would be issued giving putative class members an opportunity to opt

out of the class if they so desire, i.e. an “opt-out notice.” Notice of the pendency and resolution

of the action can be provided to the Class Members by mail, electronic mail, print, broadcast,

internet, and/or multimedia publication.

                    COUNT ONE: FAIR LABOR STANDARDS ACT
             FAILURE TO PROVIDE NOTICE OF TIP CREDIT TO PLAINTIFF

       96.     The prerequisites to taking a tip credit from the wages of an employee, which are

set forth in 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59(b), state that “an employer is not eligible

to take the tip credit unless it has informed its tipped employees in advance of the employer’s use

of the tip credit of the provisions of section 3(m) of the Act.” These include (1) the amount of cash

wage that is to be paid to the tipped employee by the employer; (2) The additional amount by

                                                 17
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 18 of 27




which the wages of the tipped employee are increased on account of the tip credit claimed by the

employer, which amount may not exceed the value of the tips actually received by the employee;

(3) That all tips received by the tipped employee must be retained by the employee except for a

valid tip pooling arrangement limited to employees who customarily and regularly receive tips;

and (4) that the tip credit shall not apply to any employee who has not been informed of these

requirements in this section. Id.

       97.     Defendants failed to inform Plaintiff and the Collective Members of (1) the amount

of the tip credit being claimed by Defendants; (2) that the amount claimed by Defendants must not

exceed the value of the tips actually received by Plaintiff and the Collective Members; and (3) that

all tips received by Plaintiff and Collective Members must be retained by the Plaintiff and the

Collective Members in the absence of a valid tip pooling arrangement limited to employees who

customarily and regularly receive tips. As such, Defendants were not entitled to apply the tip credit

to the wages paid to Plaintiff and the Collective Members.

       98.     In approximately May 2020, Defendants reduced Plaintiff’s and the Collective

Members’ hourly wage from the full minimum wage down to $5.65 per hour without providing

them notice of their intent to do so. As a result, Defendants failed and/or refused to pay Plaintiff

and the Collective Members the full minimum wage according to the provisions of the FLSA, in

violation of 29 U.S.C. § 206(a).

       99.     As such, full applicable minimum wage for such time Plaintiff and the Collective

Members worked is owed to Plaintiff and the Collective Members for the entire time they were

employed by Defendants.

       100.     Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiff and the Collective Members the full minimum wage over the course of their


                                                 18
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 19 of 27




employment would violate federal law, and Defendants were aware of the FLSA minimum wage

requirements during Plaintiff and the Collective Members’ employment. As such, Defendants’

conduct constitutes a willful violation of the FLSA.

       101.    Plaintiff and the Collective Members are therefore entitled to compensation for the

full minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

liquidated damages, together with interest, reasonable attorneys’ fees, and costs.

       WHEREFORE, Plaintiff, Stacie Riley, on behalf of herself and all other similarly situated

persons, respectfully request that this Court grant relief in Plaintiff and the Collective Members’

favor, and against Defendants for compensation for unpaid minimum wages, plus an additional

equal amount as liquidated damages, prejudgment and post-judgment interest, reasonable

attorneys’ fees, costs, and disbursements of this action, and any additional relief this Court deems

just and proper.

                     COUNT TWO: FAIR LABOR STANDARDS ACT
                                TIP RETENTION

       102.    Plaintiff and the Collective Members reallege and incorporate by reference all

allegations in all preceding paragraphs.

       103.    Defendants engaged in the regular policy and practice of retaining tips paid to

Plaintiff and the Collective Members.

       104.    Such policy and practice by Defendants resulted in Plaintiff and the Collective

Members not retaining all of their tips and in Plaintiff and the Collective Members’ wages being

paid below the applicable minimum wage, in violation of the FLSA, 29 U.S.C. § 206(a).

       105.    Defendants therefore failed and/or refused to pay Plaintiff and the Collective

Members the full minimum wage according to the provisions of the FLSA for each and every




                                                19
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 20 of 27




workweek that Plaintiff and the Collective Members worked for Defendants, for the duration of

their employment, in violation of 29 U.S.C. § 206(a).

       106.    Defendants knew that – or acted with reckless disregard as to whether – their failure

to pay Plaintiff and the Collective Members the full minimum wage over the course of their

employment would violate federal law, and Defendants were aware of the FLSA minimum wage

requirements during Plaintiff and the Collective Members’ employment. As such, Defendants’

conduct constitutes a willful violation of the FLSA.

       107.    Plaintiff and the Collective Members are therefore entitled to compensation for the

full minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

liquidated damages, together with reimbursement of all withheld tips, interest, reasonable

attorneys’ fees, and costs.

       WHEREFORE, Plaintiff, Stacie Riley, on behalf of herself and all other similarly

situated persons, respectfully request that this Court grant relief in Plaintiff and the Collective

Members’ favor, and against Defendants for compensation for unpaid minimum wages, plus an

additional equal amount as liquidated damages, reimbursement for all withheld tips, prejudgment

and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action,

and any additional relief this Court deems just and proper.

                     COUNT THREE: FAIR LABOR STANDARDS ACT
                       IMPROPER DEDUCTIONS FROM WAGES

       108.    Plaintiff and the Collective Members reallege and incorporate by reference all

allegations in all preceding paragraphs.

       109.    Defendants engaged in the regular practice of automatically deducting $3.55 from

Plaintiff’s and the Collective Members’ wages for each and every shift that Plaintiff and the

Collective Members worked to pay for food regardless of whether or not Plaintiff or the

                                                  20
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 21 of 27




Collective Members ate during that shift or not. Such policy and practice resulted in Defendants

compensating Plaintiff and the Collective Members at a rate or less than the applicable minimum

wage, in violation of 29 U.S.C. § 206(a).

          110.   Such policy and practice by Defendants resulted in Plaintiff and the Collective

Members being paid below the applicable minimum wage, in violation of the FLSA, 29 U.S.C. §

206(a).

          111.   Defendants therefore failed and/or refused to pay Plaintiff and the Collective

Members the full minimum wage according to the provisions of the FLSA for each and every

workweek that Plaintiff and the Collective Members worked for Defendants, for the duration of

their employment, in violation of 29 U.S.C. § 206(a).

          112.   Defendants knew that – or acted with reckless disregard as to whether – their failure

to pay Plaintiff and the Collective Members the full minimum wage over the course of their

employment would violate federal law, and Defendants were aware of the FLSA minimum wage

requirements during Plaintiff and the Collective Members’ employment. As such, Defendants’

conduct constitutes a willful violation of the FLSA.

          113.   Plaintiff and the Collective Members are therefore entitled to compensation for the

full minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as

liquidated damages, together with interest, reasonable attorneys’ fees, and costs.

          WHEREFORE, Plaintiff, Stacie Riley, on behalf of herself and all other similarly

situated persons, respectfully request that this Court grant relief in Plaintiff and the Collective

Members’ favor, and against Defendants for compensation for unpaid minimum wages, plus an

additional equal amount as liquidated damages, prejudgment and post-judgment interest,




                                                  21
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 22 of 27




reasonable attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.

                  COUNT FOUR: AMWO MINIMUM WAGE ACT
           FAILURE TO PROVIDE NOTICE OF TIP CREDIT TO PLAINTIFF

       114.    Plaintiff and the Class Members reallege and incorporate by reference all

allegations in all preceding paragraphs.

       115.    In approximately May 2020, Defendants reduced Plaintiff and the Class Members’

hourly wage down from $9.35 per hour to $5.65 per hour without providing Plaintiff of the Class

Members notice of their intent to do so. Defendants compensated Plaintiff and the Class Members

at a rate of less than the full applicable minimum wage without notifying them in writing of their

intent to compensate Plaintiff and the Class Members at such a rate as required under AMWO §

13-12-1, et seq. As such, Defendants were not entitled to apply the tip credit to the wages paid to

Plaintiff and the Class Members.

       116.    As such, full applicable minimum wage for such time Plaintiff and the Class

Members worked is owed to Plaintiff and the Class Members.

       117.     Defendants knew that – or acted with reckless disregard as to whether – their

failure to pay Plaintiff and the Class Members the full minimum wage over the course of their

employment would violate New Mexico law, and Defendants were aware of the AMWO

requirements during Plaintiff and the Class Members’ employment. As such, Defendants’ conduct

constitutes a willful violation of the AMWO and NMSA.

       118.    Plaintiff and the Class Members are therefore entitled to compensation for the full

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorneys’ fees, and costs.




                                                 22
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 23 of 27




       WHEREFORE, Plaintiff, Stacie Riley, on behalf of herself and all other similarly situated

persons, respectfully request that this Court grant relief in Plaintiff and the Class Members’ favor,

and against Defendants for compensation for unpaid minimum wages, plus an additional amount

equal to twice the unpaid wages as liquidated damages, prejudgment and post-judgment interest,

reasonable attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.

                       COUNT FIVE: NMSA MINIMUM WAGE ACT
                                  TIP RETENTION

       119.    Plaintiff and the Class Members reallege and incorporate by reference all

allegations in all preceding paragraphs.

       120.    Defendants engaged in the regular policy and practice of retaining tips paid by

customers to Plaintiff and the Class Members.

       121.    Such policy and practice by Defendants resulted in Plaintiff and the Class Members

not retaining all of their tips and in Plaintiff and the Class Members’ wages being paid below the

applicable minimum wage, in violation of NMSA § 50-4-22.

       122.    Defendants therefore failed and/or refused to pay Plaintiff and the Class Members

the full minimum wage according to the provisions of the FLSA for each and every workweek that

Plaintiff and the Class Members worked for Defendants, for the duration of their employment, in

violation of NMSA § 50-4-22.

       123.    Defendants knew that – or acted with reckless disregard as to whether – their failure

to pay Plaintiff and the Class Members the full minimum wage over the course of their employment

would violate federal law, and Defendants were aware of the FLSA minimum wage requirements

during Plaintiff and the Class Members’ employment. As such, Defendants’ conduct constitutes a

willful violation of the NMSA.

                                                 23
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 24 of 27




       124.    Plaintiff and the Class Members are therefore entitled to compensation for the full

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with reimbursement for all withheld tips interest, reasonable attorneys’ fees,

and costs.

       WHEREFORE, Plaintiff, Stacie Riley, on behalf of themselves and all other similarly

situated persons, respectfully request that this Court grant relief in Plaintiff and the Class

Members’ favor, and against Defendants for compensation for unpaid minimum wages,

reimbursement of all withheld tips plus an additional equal amount as liquidated damages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

this action, and any additional relief this Court deems just and proper.

                        COUNT SIX: NMSA MINIMUM WAGE ACT
                        IMPROPER DEDUCTIONS FROM WAGES

       125.    Plaintiff and the Class Members reallege and incorporate by reference all

allegations in all preceding paragraphs.

       126.    Defendants engaged in the regular practice of automatically deducting $3.55 from

Plaintiff’s and the Class Members’ wages for each and every shift that Plaintiff and the Class

Members worked to pay for food regardless of whether or not Plaintiff or the Class Members ate

during that shift or not. Such policy and practice resulted in Defendants compensating Plaintiff

and the Class Members at a rate or less than the applicable minimum wage, in violation of

NMSA § 50-4-22 and AMWO § 13-12-3(A).

       127.    Such policy and practice by Defendants resulted in Plaintiff and the Class Members

being paid below the applicable minimum wage, in violation of NMSA § 50-4-22 and AMWO §

13-12-3(A).




                                                 24
         Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 25 of 27




         128.   Defendants therefore failed and/or refused to pay Plaintiff and the Class Members

the full minimum wage according to the provisions of the New Mexico and Albuquerque law for

each and every workweek that Plaintiff and the Class Members worked for Defendants, for the

duration of their employment, in violation of NMSA § 50-4-22 and AMWO § 13-12-3(A).

         129.   Defendants knew that – or acted with reckless disregard as to whether – their failure

to pay Plaintiff and the Collective Members the full minimum wage over the course of their

employment would violate federal law, and Defendants were aware of the New Mexico and

Albuquerque’s minimum wage requirements during Plaintiff and the Class Members’

employment. As such, Defendants’ conduct constitutes a willful violation of the NMSA § 50-4-22

and AMWO § 13-12-3(A).

         130.   Plaintiff and the Class Members are therefore entitled to compensation for the full

minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to twice

the unpaid wages as liquidated damages, together with interest, reasonable attorneys’ fees, and

costs.

         WHEREFORE, Plaintiff, Stacie Riley, on behalf of herself and all other similarly

situated persons, respectfully request that this Court grant relief in Plaintiff and the Class

Members’ favor, and against Defendants for compensation for unpaid minimum wages, plus an

additional amount equal to twice the unpaid wages as liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

additional relief this Court deems just and proper.

                     COUNT SEVEN: FAIR LABOR STANDARDS ACT
                         FAILURE TO PAY MINIMUM WAGE

         131.   Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

                                                  25
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 26 of 27




       132.    Defendants failed to compensate Plaintiff her final paycheck.           As a result,

Defendants willfully failed or refused to Plaintiff any wages whatsoever for the hours she worked

for them during her final two weeks of employment.

       133.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       134.    Plaintiff is therefore entitled to compensation for the full applicable minimum wage

at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated damages,

together with interest, reasonable attorneys’ fees, and costs/

       WHEREFORE, Plaintiff, Stacie Riley, respectfully request that this Court grant relief in

Plaintiff’s favor, and against Defendants for compensation for unpaid minimum wages, plus an

additional equal amount as liquidated damages, prejudgment and post-judgment interest,

reasonable attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.

                      COUNT EIGHT: NMSA MINIMUM WAGE ACT
                         FAILURE TO PAY MINIMUM WAGE

       135.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       136.    Defendants failed to compensate Plaintiff her final paycheck.           As a result,

Defendants willfully failed or refused to Plaintiff any wages whatsoever for the hours she worked

for them during her final two weeks of employment.

       137.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the NMSA § 50-4-22 and AMWO § 13-12-3(A).




                                                 26
       Case 1:20-cv-01085-JFR-KK Document 1 Filed 10/20/20 Page 27 of 27




       138.    Plaintiff is therefore entitled to compensation for the full applicable minimum wage

at an hourly rate, to be proven at trial, plus an additional amount equal to twice the unpaid wages

as liquidated damages, together with interest, reasonable attorneys’ fees, and costs/

       WHEREFORE, Plaintiff, Stacie Riley, respectfully request that this Court grant relief in

Plaintiff’s favor, and against Defendants for compensation for unpaid minimum wages, plus an

additional amount equal to twice the unpaid wages as liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

additional relief this Court deems just and proper.


       RESPECTFULLY SUBMITTED this October 20, 2020.


                                              BENDAU & BENDAU PLLC

                                              By: /s/ Christopher J. Bendau
                                              Clifford P. Bendau, II (OH No. 0089601)
                                              Christopher J. Bendau (AZ No. 032981)
                                              BENDAU & BENDAU PLLC
                                              P.O. Box 97066
                                              Phoenix, Arizona 85060
                                              Telephone AZ: (480) 382-5176
                                              Telephone OH: (216) 395-4226
                                              Email: cliffordbendau@bendaulaw.com
                                                      chris@bendaulaw.com


                                              THE LAW OFFICES OF SIMON & SIMON
                                              By: /s/ James L. Simon
                                              James L. Simon (OH No. 0089483)
                                              6000 Freedom Square Dr.
                                              Independence, OH 44131
                                              Telephone: (216) 525-8890
                                              Facsimile: (216) 642-5814
                                              Email: jameslsimonlaw@yahoo.com




                                                27
